 

FILED

UNITED STATES DISTRICT COURT NOV 12 2019
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District and

, Bankruptcy Courts

Patrick O. Christian, )
Plaintiff,
V. Civil Action No. 19-3102 (UNA)
Donald J. Trump et al.,
Defendants.
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the case .
will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a
complaint upon determining that it, among other enumerated grounds, is frivolous.

Plaintiff has sued President Donald Trump and United States Senator Mark Warner. He
alleges that both defendants abused their authority and obstructed justice by “knowingly
interfering with the Judicial Process [and] caused the Justices to violate their Canonical
responsibilities.” Civil Rights Compl. J 1. According to plaintiff, defendants “told both the
Eastern District and 4" Circuit Appeals, United States Courts’ Justices to ‘Dismiss’” his “Civil
Complaints and Informal Briefs stating, ‘we can’t let a nigger have that much money’, ‘he can’t
have his cake and eat it too’, and ‘I want to cover it up[.]’” Compl. § 2. Plaintiff admits that he
is “unable to confirm this, but according to the Clerks Offices, Sarah Palin, Ricki Lake, and
Cheryl Christian these are accurate statements.” Jd. He concludes that he “know[s] the cases
were dismissed despite evidence of wrongdoing provided in exhibits.” Jd. Plaintiff seeks “$2.2

Billion of U.S. Currency in damages.” Jd. § 4.
 

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as
frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,
33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.
1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they
suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or
mind”) (citations and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305,
1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events
and circumstances of a wholly fanciful kind.”).

The instant complaint against the President of the United States and a United States
Senator--neither having any apparent connection to the alleged court proceedings--satisfies the
foregoing standard. The Court foresees no possibility of a cure; consequently, this case will be
dismissed with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A

dismissal with prejudice is warranted upon determining “that ‘the allegation of other facts

399

consistent with the challenged pleading could not possibly cure the deficiency.’”) (quoting

Jarrell y. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)). A separate order accompanies this Memorandum Opinion.

_——

| nies
United Sates District Judge
Date: November o , 2019
